 1   WRIGHT, FINLAY & ZAK, LLP
     Edgar C. Smith, Esq.
 2   Nevada Bar No. 5506
 3   7785 W. Sahara Ave., Suite 200
     Las Vegas, Nevada 89117
 4   (702) 475-7964; Fax: (702) 946-1345
     esmith@wrightlegal.net
 5   Attorney for Plaintiff/Counter-Defendant, U.S. Bank National Association, as Trustee for
 6   Greenpoint Mortgage Funding Trust Mortgage Pass-Through Certificates, Series 2007-AR1
     and Cross-Defendant, Mortgage Electronic Registration Systems, Inc., as nominee beneficiary
 7   for Greenpoint Mortgage Funding, Inc.
 8
                               UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA

10   U.S. BANK NATIONAL ASSOCIATION, AS                CASE NO.: 2:16-CV-00577-GMN-GWF
     TRUSTEE FOR GREENPOINT MORTGAGE
11
     FUNDING TRUST MORTGAGE PASS-                      STIPULATION FOR ORDER TO
12   THROUGH CERTIFICATES, SERIES 2007-                QUIET TITLE AND TO DISMISS
     AR1,                                              REMAINING CLAIMS WITH
13                                                     PREJUDICE
                      Plaintiff,
14
15   v.

16   SFR INVESTMENTS POOL 1, LLC;
17   VICTORY OVATION HOMEOWNERS
     ASSOCIATION; ALESSI & KOENIG, LLC;
18   DOES I through X and ROE
     CORPORATIONS I through X,
19
20
                     Defendants
21   SFR INVESTMENTS POOL 1, LLC, a
     Nevada Limited Liability Company,
22
23                   Counter/Cross Claimant,

24   v.
25
     U.S. BANK NATIONAL ASSOCIATION, AS
26   TRUSTEE FOR GREENPOINT MORTGAGE
     FUNDING TRUST MORTGAGE PASS-
27   THROUGH CERTIFICATES, SERIES 2007-
     AR7; and MORTGAGE ELECTRONIC
28
     REGISTRATION SYSTEMS, INC., as



                                               Page 1 of 4
     nominee beneficiary for GREENPOINT
 1
     MORTGAGE FUNDING, INC.; and ALVIN
 2   BROWNE, an individual,

 3                     Counter/Cross-Defendants
 4
 5
        STIPULATION FOR ORDER TO QUIET TITLE AND TO DISMISS REMAINING
 6
                                      CLAIMS WITH PREJUDICE
 7
            Pursuant to Fed. R. Civ. P. 41(a) and LR IA 6-2, Plaintiff/Counter-Defendant, U.S. Bank
 8
     National Association, as Trustee for Greenpoint Mortgage Funding Trust Mortgage Pass-
 9
     Through Certificates, Series 2007-AR1 and Cross-Defendant, Mortgage Electronic Registration
10
     Systems, Inc., as nominee beneficiary for Greenpoint Mortgage Funding, Inc. (“U.S. Bank”); and
11
     Defendant/Counter/Cross-Claimant, SFR Investments Pool 1, LLC (“SFR”); by and through
12
     respective counsel of record, stipulate as follows:
13
        1. On March 15, 2016, U.S. Bank filed a complaint [ECF No. 1] against SFR regarding the
14
            effect of an association foreclosure sale on a deed of trust recorded against the real
15
            property located at 2806 Don Juan Court, N. Las Vegas, NV 89030, A.P.N. 139-12-311-
16
            059 (“Property”).
17
        2. On July 21, 2016, U.S. Bank filed an amended complaint with claims against SFR,
18
            Victory Ovation Homeowners Association, and Alessi & Koenig, LLC [ECF No. 11].
19
        3. On December 5, 2016, SFR filed its answer to U.S. Bank’s first amended complaint
20
            along with counterclaims and crossclaims for quiet title and injunctive relief against U.S.
21
            Bank, Mortgage Electronic Registration Systems, Inc., as nominee beneficiary for
22
            Greenpoint Mortgage Funding (“MERS”) and the former homeowner, Alvin Browne
23
            (“Browne”) [ECF No. 25].
24
        4. On December 15, 2017, MERS disclaimed an interest in the Property and MERS and
25
            SFR stipulated to dismiss MERS with prejudice based on that disclaimer [ECF No. 42].
26
            On December 21, 2017, the court entered the stipulation as an order [ECF No. 43].
27
28



                                                 Page 2 of 4
 1       5. On March 8, 2019, the court entered judgment on SFR’s Motion for Summary Judgment
 2          on its cross-complaint against Browne. [ECF No. 61]
 3       6. On March 30, 2019, and pursuant to the parties’ stipulation, Defendant Victory Ovation
 4          Homeowners Association was dismissed from the action [ECF No. 64]
 5       7. U.S. Bank stipulates that SFR Investments Pool 1, LLC may have judgment on its
 6          counterclaim against U.S. Bank for quiet title as to the real property commonly referred
 7          to as 2806 Don Juan Court, N. Las Vegas, NV 89030, A.P.N. 139-12-311-059 as follows:
 8          the Trustee’s Deed Upon Sale issued to SFR Investments Pool I, LLC and recorded
 9          August 3, 2012 as Instrument No. 201208030003276 conveyed title free and clear of the
10          deed of trust recorded on December 15, 2006 in Book 20061215 as Instrument No.
11          0004013.
12       8. No money judgment shall be entered.
13       9. All claims in the first amended complaint [ECF No. 11] shall be dismissed with
14          prejudice.
15       10. All claims in the counterclaim by SFR Investments Pool I, LLC, except as recited above,
16          are dismissed with prejudice.
17       11. All claims in the cross-claim by SFR Investments Pool I, LLC and not otherwise
18          disposed of the order for summary judgment [ECF No. 61] and stipulated dismissal [ECF
19          No. 43] are dismissed with prejudice.
20   …
21   …
22   …
23   …
24   …
25   …
26   …
27   …
28   …



                                               Page 3 of 4
 1      12. As between these parties, each side shall bear its own costs and fees.
 2
            IT IS SO STIPULATED.
 3
 4   DATED this _2nd_ day of July, 2019

 5    WRIGHT, FINLAY & ZAK, LLP                       KIM GILBERT EBRON
 6
      /s/ Edgar C. Smith      ____                    /s/ Diana S. Ebron     __
 7    Edgar C. Smith, Esq.                            Diana S. Ebron, Esq.
      Nevada Bar No. 5506                             Nevada Bar No. 10580
 8    7785 W. Sahara Avenue, Suite 200                Jacqueline A. Gilbert, Esq.
 9    Las Vegas, Nevada 89117                         Nevada Bar No. 10593
      Attorneys for Plaintiff/Counter-Defendant,      Karen L. Hanks, Esq.
10    U.S. Bank National Association, as Trustee      Nevada Bar No. 9578
      for Greenpoint Mortgage Funding Trust           7625 Dean Martin Drive, Suite 110
11    Mortgage Pass-Through Certificates, Series      Las Vegas, Nevada 89139
12    2007-AR1 and Cross-Defendant, Mortgage          Attorneys for Defendant/Counter/Cross-
      Electronic Registration Systems, Inc., as       Claimant, SFR Investments Pool 1, LLC
13    nominee beneficiary for Greenpoint
      Mortgage Funding, Inc.
14
15
16
                                                ORDER
17           IT IS HEREBY ORDERED that the above Stipulation for Order to Quiet Title and
18   to Dismiss Remaining Claims with Prejudice, (ECF No. 70), is GRANTED.
19           IT IS FURTHER ORDERED that the Status Conference currently set for July 3,
20   2019, at 10:30 a.m. is VACATED.

21                       3 day of July, 2019.
             DATED this _____

22
23
24
25                                                _______________________________________
                                                  Gloria M. Navarro, Chief Judge
26                                                UNITED STATES DISTRICT COURT
27
28



                                                Page 4 of 4
